Citation Nr: 1332805	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  09-45 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left knee injury.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that  declined to reopen the Veteran's previously denied claim of entitlement to service connection for a left knee injury.  

The Board reopened and remanded the matter in April 2013 to the Appeals Management Center (AMC) and/or RO for further evidentiary development, including obtaining any outstanding VA and private treatment records and providing the Veteran with a VA examination and opinion.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC has complied with some of the Board's remand directives.  Unfortunately, it does not appear that all remand directives have been accomplished, as discussed in detail below.  As such, the Veteran's claim for service connection for a left knee injury must be remanded yet again.  Stegall, supra.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the claims file, the Board finds that further evidentiary development is necessary prior to the adjudication of the Veteran's claim for service connection for a left knee injury.  The Board sincerely regrets the delay caused by this additional remand but finds that the development requested herein is necessary prior to a final adjudication of the appeal.

The Board's April 2013 remand directed the AMC to obtain any outstanding VA treatment records from the Atlanta VAMC and Rome, Georgia VA COBC.  There is no indication in the Veteran's paper or electronic claims file that the AMC made any attempt to obtain any additional VA treatment records.  Notably, the most recent VA treatment records are dated in December 2010 and there is no documentation of any attempts to obtain such records.  The case must be remanded for the AMC to obtain any updated VA treatment records or to provide documentation of any efforts to obtain such records.  

Additionally, the Board directed that an opinion be obtained to address the question of whether the Veteran had a preexisting left knee disability.  The evidentiary burden required the examiner to state whether there was clear and unmistakable (undebatable) evidence that a knee disorder preexisted service and, if such evidence existed, whether was clear and unmistakable evidence that the preexisting disorder was not aggravated beyond its nature progression.  The examiner failed to provide such evidence.  Moreover, in providing his negative opinion, he only noted the pre-service fracture and concluded that such established a preexisting left knee disability, as opposed to merely a history of a left leg fracture.  He did not address the absence of any noted physical findings on entrance.  Thus, the opinion of record is inadequate and fails to comply with the Board's April 2013 remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Stegall, supra.  The case must also be remanded to obtain an addendum medical opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all outstanding VA treatment records from the Atlanta VA Medical Center, Rome, Georgia VA CBOC, and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.  All efforts to obtain such records must be documented in the claims file.

2.  Return the claims file to the original May 2013 VA examiner, if available, for an addendum opinion.  The following questions must be addressed:  

a. Whether there is clear and unmistakable (obvious, manifest, or undebatable) evidence that the Veteran had a left knee disability that preexisted his active duty service.  The examiner must specifically discuss the Veteran's normal entrance examination report with regard to his left knee.

b. If it is determined that a left knee disability clearly and unmistakably preexisted service, is there is clear and unmistakable (obvious, manifest, or undebatable) evidence that the preexisting left knee disability was not aggravated beyond the natural progression of the condition.  

c. If there is insufficient evidence showing that a left knee disorder preexisted service (i.e., a lack of clear and unmistakable evidence), is it is as likely as not (a 50 percent probability or greater) that the Veteran currently has a left knee disability that had its onset in service or is otherwise etiologically related to his active service.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

If the original April 2013 VA examiner is unavailable, the Veteran's claims file should be provided to an appropriate examiner to address the above questions.  The Veteran may be recalled for examination if deemed necessary.

3.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for a left knee disability should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).

						(CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


